The plaintiffs in error were tried and convicted for the offense of resisting an executive officer in the performance of his duty, and judgment rendered that they be confined in the county jail of Seminole county for 30 days and each pay a fine of $50, from which judgment they appealed to this court by filing with the clerk on October 23, 1909, their petition in error and case-made. On November 29th there was filed with the clerk of this court, on behalf of said plaintiffs in error, by their attorneys of record, a dismissal of said appeal. It is therefore ordered that said appeal be, and the same is, hereby dismissed, and the cause remanded to the county court of Seminole county. *Page 247